Citation Nr: 1433338	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 14, 2008 and in excess of 20 percent from June 14, 2008 for service-connected degenerative changes of the thoracic and lumbar spine.  

2.  Entitlement to a total disability based on individual unemployability, as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah and Waco, Texas, respectively.  In the February 2007 rating decision, service connection was awarded for the Veteran's back disability, and he was assigned a 10 percent disability rating.  This rating was continued in the June 2007 rating decision.  

In a November 2008 rating decision, the RO increased the Veteran's back disability rating to 20 percent, effective June 14, 2008.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in January 2011.  A transcript of that hearing has been associated with the claims file.  

This claim was previously remanded by the Board in September 2011 for additional development.  

During the pendency of this appeal, the Veteran has also reported that his back disability has prevented him from working and filed a separate claim for TDIU in March 2007.  See March 2007 informal claim; see also June 2006 VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Thus, the Veteran has raised the issue of entitlement to a TDIU.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), and as he is trying to establish his entitlement to the maximum possible rating for his service-connected disability on appeal, which at least partly forms the basis of his TDIU claim, this TDIU claim will be considered as part of the determination of the appropriate rating for his service-connected thoracic and lumbar spine disability on appeal, rather than as a separate claim.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional medical and procedural records have been added to the present appeal and have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the increased rating claim currently on appeal.

In the prior September 2011 remand, the Board instructed the RO to contact the Veteran and obtain names and addresses of all health care providers where he had received current treatment for his thoracic and lumbar spine disability, to obtain all records from treatment providers for which the Veteran provided the necessary information, and to provide the Veteran with a VA examination for his thoracic and lumbar spine disability.  

Following the remand, the Veteran was sent notice in in October 2011 requesting information regarding medical treatment for his thoracic and lumbar disability from any private physicians or hospitals and he was asked to provide a VA Form 21-4142 for each non-VA provider.  No response to this notice was received.  Thereafter he was scheduled for a VA examination in October 2011, which was then cancelled with a notation that the Veteran failed to report.  

In this case, the October 2011 notice and the VA medical center (VAMC) had the Veteran's address listed as 1021 West Ave., F, Garland, Texas 75040.  Although no mail was returned, either as undeliverable or otherwise, the record does reflect that mail had been previously returned from this address on two occasions in November 2007 and the February 2008 SOC was sent to a different address: 1308 Maple Dr., Garland, Texas 75040.  He responded to the SOC with a timely substantive appeal, via a VA Form 9, in March 2008.  Thereafter, however, the Veteran indicated in a January 2011 waiver of RO consideration of additional evidence, the Veteran indicated his address was 1021 West Ave., F, Garland, Texas 75040.  

In a December 2012 informal hearing presentation, the Veteran's representative requested that the Board remand the claim again to attempt to verify the Veteran's address, provide an opportunity for the Veteran to respond to the request for information and provide him a VA examination.  In so doing, the representative asked that VA also send the notice letter with request for information to the Veteran's representative at the RO, the Disabled American Veterans at: 1402 Bardfield Ave., Garland, Texas 75401.  

The Board finds that it is unclear as to whether the Veteran was timely notified of the date, time and location of the VA examinations and whether such information was provided to the correct address.  Moreover, the Board notes that, per the September 2011 Board remand, a new VA examination is necessary for his back disability, given that the testimony provided by the Veteran in the January 2011 Travel Board Hearing indicates that his thoracic and lumbar spine disability has worsened since the last VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, upon remand, another attempt to request information regarding private medical treatment for the Veteran's thoracic and lumbar spine disability as well as another attempt to schedule the Veteran for a new VA examination of his thoracic and lumbar spine should be made.  Documentation of the request for examination, the letters to the Veteran notifying him of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  An attempt to confirm his proper mailing address should also be made in order to ensure timely notice of the scheduled VA examinations has been provided.  While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran may not have received the notice of his scheduled VA examinations prior to the case having been returned to the Board, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

The analysis of the Veteran's claim of entitlement to a TDIU depends on the outcome of his thoracic and lumbar spine disability claim that is also on appeal, which are being remanded rather than immediately decided.  The VA medical evidence indicates the Veteran may be unemployable due to his thoracic and lumbar spine.  Given that the determination of his disability rating for his service-connected thoracic and lumbar spine disability is pending, which also may affect his overall disability rating, his claim for a TDIU is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Lastly, as the file reflects that the Veteran has received continuing treatment from VA and that the most recent VA medical records in the file only date up to June 2012, the records of his more recent evaluation and treatment also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, Disabled American Veterans (at their local address of 1402 Bardfield Ave., Garland, Texas 75401), to inform them that the October 2011 notice letter, which was sent to the Veteran was returned.  Request the Veteran and his representative to provide any available updated information as to the Veteran's address and contact information so that future notices may be provided and VA examinations may be scheduled.  DOCUMENT ALL EFFORTS to attempt to locate the Veteran.  If the Veteran is not contacted or located, the AMC/RO must consider any newly received information or evidence and review the claims file, and conduct any additional development warranted by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If further action is required, the AMC/RO must undertake it before further adjudication of the claims.  

2.  After the instructions in paragraph #1 have been completed, ask the Veteran to identify (i.e. obtain the names, addresses, and approximate dates of treatment) all private medical care providers that have treated him for his thoracic and lumbar spine disability, particularly since May 2008, and to furnish signed authorizations for release for any non-VA sources identified, to include DR. MICHAEL J. BRATCH.  The Veteran should also be asked to submit all additional relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.  All development efforts should be associated with the claims file.  

3.  Obtain and associate with the claims file all pertinent VA medical records, including especially concerning the evaluation and treatment he has received for the disability at issue since June 2012.

4.  After the steps above have been completed, schedule the Veteran for another VA compensation examination reassessing the severity of his thoracic and lumbar spine disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in conjunction with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file for the history of this service-connected disability.

All necessary diagnostic testing and evaluation should be performed.

The examiner is specifically asked to comment on the severity of this service-connected thoracic and lumbar spine disability, including its effect on the Veteran's employability and activities of daily living.  

To this end, the examiner is asked to comment on the following:  

(a).  The range of motion of the thoracolumbar segment of the Veteran's spine, INCLUDING indicating the point when pain begins during forward flexion, backward extension, left and right lateral flexion, and left and right rotation; 

(b).  Whether there is any additional limitation of motion or function due to the pain, also on account of weakness, premature or excess fatigability, incoordination, etc.; 

(c).  Whether there is ankylosis (favorable/unfavorable); in this case, please comment on the Veteran's continued past diagnosis of ankylosing spondylitis and whether such affects his range of motion, rendering it akin to ankylosis; 

(d).  Whether there have been incapacitating episodes within the past 12 months - meaning bed rest prescribed by a physician and treatment by a physician;

(e).  Whether there are neurological manifestations of the thoracic and lumbar spine disability, to include the past diagnoses of peripheral and sensory axonal neuropathy in the upper and lower extremity; in so doing, please comment on the August 2007 VA electromyography report indicating a diagnosis of sensory axonal neuropathy in the legs and whether such is related to or aggravated by the Veteran's thoracic and lumbar spine; AND

(f).  Whether the Veteran's thoracic and lumbar spine disability, either alone or in combination with his other service-connected disabilities (sleep apnea, cervical spine degenerative changes with cervical strain, right hip strain, right shoulder impingement syndrome, left hip strain, right ear tinnitus, chronic sinusitis, allergic rhinitis, right kidney renal listhesis and colic, dermal cyst on left lateral neck, migraine headaches, and temporomandibular joint dysfunction) precludes him from obtaining or maintaining any substantially gainful employment.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

5.  Advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If he does not report for any ordered examination, documentation must be obtained that shows that notice of the scheduling of the examination was sent to his last known address prior to the date of the examination.  DOCUMENTATION of the request for examination, the letters to the Veteran notifying him of the examination date, time and place, and documentation from the VAMC as to whether the Veteran failed to report, if applicable, including the relevant dates and points of contact, should be included in the claims file.  It also must be indicated whether any notice that was sent was returned as undeliverable.  

6.  Ensure the examiner's opinion is responsive to these determinative issues of the severity of the Veteran's lumbar and thoracic spine disability and employability.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

7.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



